Exhibit 4

USWGO
QANON // DRAIN THE SWAMP

 

MARTINSVILLE CIRCUIT COURT — CRIMINAL CASE NO. CR19000009-00

Exhibit in attachment to “SECOND NOTICE OF FRAUD UPON THE COURT”

Case 1:13-cr-00435-TDS Document 267-5 Filed 11/10/20 Page 1 of 6
11/8/2020 Yahoo Mail - Fw: Brian D. Hill request

Fw: Brian D. Mil request

From: Ken & Stella (kensteila2007 @yahoo.com)
To: rb aston com
Date: “ren December 26, 2018, 04:30 PM EST

—_ = Message ——
From: Eric $ Clark <eric@whitestonepublishing.org>

To: Ken & Stella <kenstella2007@yahoo.com>
Sent: Wednesday, December 26, 2018, 7:27:15 AM EST

Subject: Re: Brian D. Hill request

Yes, if the attorney has not filed by Friday, then take those
two documents to the court (Fri or next Wed).
Those documents should work okay.

RE inn was not a good attorney.

Yes and no.

He did bring up the same argument that WON on several appeals
but maybe did not identify those cases specifically enough

and maybe did not lay out enough facts for the appeal process.

lf the appeal is "new trial" then more evidence can be brought up.
lf the appeal is just review of the trial below, then generally the appeal
court will not consider new evidence.

| don’t know what evidence the State presented, but | doubt it was
enough
to show the legal standard of "obscene" was met.

The quotes below are from the appeal court in another case:

"A portrayal of nudity is not, as a matter of law, a sufficient basis
for nding that [it] is obscene."

The State must eStablish that Brian's "actions had as their dominant purpose
an appeal to the prurient interest in sex."

115
Case 1:13-cr-00435-TDS Document 267-5 Filed 11/10/20 Page 2 of 6
11/6/2020 Yahoo Mail - Fw: Brian D. Hill request

With "purient interest in sex" meaning

"a shameful or morbid interest in nudity, sexual conduct, sexual
excitement, excretory functions or products thereof or
sadomasochistic abuse, and which goes substantially beyond
customary limits of candor in description or representation of
such matters and which, taken as a whole, does not have
serious literary, artistic, political or scientific value."

PS

Lowest level (trial court) judges sometimes(often?) do not know
the

necessary meanings if the particular law in question
so they sometimes rule incorrectly.
Again, | don’t know what evidence the State presented, but,

at this point, | think Brian has 95+% of wining on appeal.

From: Ken & Stella
Sent: Wednesday, December 26, 2018 4:48 AM

To: Eric S Clark
Subject: Re: Brian D. Hill request

Thank you, Eric. We will check to make sure that an appeal is filed by this Friday. If not, do we
need to take something to the court ourselves by this Friday? Brian's trial was on Friday, Dec
21st. Court was closed on Sat - Tue Christmas Day. Will be opened this Wed., Thur, Fri. then
closed for New Years Sat. - Tuesday. Albrecht was not a good attorney. We saw him lose
another case before Brian's. We can't afford an attorney and appreciate all of your help!

On Tuesday, December 25, 2018, 9:58:25 PM EST, Eric S Clark <eric@whitestonepublishing.org> wrote:

| forwarded the information in the bottom email to the Public
Defender that represented Brian. It is his DUTY as trial counsel to file
the notice of appeal if he knows Brian wants to appeal.

So, there will probably be nothing more you need to do
other than check with the court to see if a notice of appeal

2/5

Case 1:13-cr-00435-TDS Document 267-5 Filed 11/10/20 Page 3 of 6
11/6/2020 Yahoo Mail - Fw: Brian D. Hill request

has been filed already.

| looked at the cases Brian researched and based on those,
he should win the appeal.

That said, if the appeal requires a "new trial"

rather than just filing a brief to identify the trial court error,

| encouraged Brian to seek a PLEA DEAL.

Only because that is an extra avenue to keep from having his
supervised release from being revoked. That is,

PLEA to a Jaywalking charge and pay a fine, something like that.

It was WRING to hold Brian in jail so long on this charge.
Even with a GUILTY, the sentence was only 30 days.

It sounds like he was in jail way longer than that before trial.
Disgusting.

if the Public Defender wants to stay out of trouble, HE WILL FILE the
notice of appeal -- probably right away. _:-0)
From here down was sent to his Public Defender's email

From: Eric S Clark
Sent: Tuesday, December 25, 2018 4:46 PM

To: salbrecht@mar.IDC. Virginia.gov

Subject: Brian D. Hill request

I was asked to forward these messages from Brian Hill.
MESSAGE 1

Scott Albrecht can be forwarded my email.

Scott Albrecht salbrecht(@mar.IDC. Virginia.gov,

I attempted to file a pro se Notice of Appeal to the Circuit Court on late December 21, 2018,
but the mail will go out till Wednesday morning if the jail doesn't fetter with it.

The facts are simple 1. Brian was not aroused in the pictures. Brian hadpsd Autism Spectrum
Disorder. Brian exhibited an extreme form of compliance so that his mother Roberta Hill
wouldn't be killed. 2. Brian attempted to file two pro se motions to the Clerk of the Martinsville
General District Court which never made docket in November prior to the trial. 3. Arguably,

3/5

Case 1:13-cr-00435-TDS Document 267-5 Filed 11/10/20 Page 4 of 6
11/6/2020 Yahoo Mail - Fw: Brian D, Hill request

Nudists can take pictures of themselves and they were not aroused in pictures. The pictures in
the case of Brian was to satisfy the guy who threatened to kill his mother. 4. Evidence of
coercion exists but was not disclosed under Discovery violating Brady rights. Police bodycam
footage during interview of Brian after arrest. The 911 call recording mast mention of Brian
placin this hand ovrper his mouth or face which is unusual for indecent exposures. There are no
inia indecent exposure cases with a guy putting his hand over his mouth and the other to his

  
 
 

testifying at the trial.

Brian was not aroused, Brian was coerced, his whole affidavit should have been presented
before tthe Judge at trial, not bits and pieces of testimony but only the whole truth and nothing
but the truth so help me God.

If the court of appeals adopts the three case laws to Brian's situation then he is not guilty of
indecent exposure.

A.M v: Commonwealth of Virginia Alexandria, VA Circuit Court Case no 1150-12-4

Kenneth Samuel Moses v. Commonwealth of Virginia Salem, VA Circuit court Case no 0985-
03-3

Kimberly F. Neice v. Commonwealth of Virginia Teleconference, VA Circuit Court CASE NO.
1477-09-3

Scott, all three were acquitted based exactly on your argument that I am innocent and didn't do
anything indecent. The Court of Appeals may adopt those three rulings. I was never aroused in
the photos. Competency was never a good strategy. An evaluation for the photos and an Autism
expert under a certified psychology license would determine that I didn't behave appropriate in
response to a threatening situation by over-complying. I showed signs of coercion when Iqpwas
interviewed by the officer who turned on his body camera and the red recording light was on.
That would show coercion as I was shaken up and explaining to the officer what had happened.

Scott J am innocent of indecent exposure based on the evidence that the prosecutor and police
knew about and did not present during the trial.

MESSAGE 2

Scott,|Eric knows he is forwarding this message and the other message. Scott you know I was
wrongfully convicted. I can still win. Three different Appellate rulings.

Scott, Eric is a witness that knows that I wanted to appeal to the Circuit Court. Scott please
follow my request as my representative to directly appeal my wrongful conviction.

Thank you Scott and Thank you Eric. God bless you both.
Best Regards, Brian D. Hill U.S.W.G.O,

415

 

Case 1:13-cr-00435-TDS Document 267-5 Filed 11/10/20 Page 5 of 6
11/6/2020 Yahoo Mail - Fw: Brian D. Hill request
MESSAGE 3
If they can push for a plea deal to a small infraction charge of illegal parking or even
Jaywalking or some small stupid infraction charge in a plea deal, my Supervised Release will
not be revoked.
Something that carries only a fine.

Mention that to Scott Albrecht.

He can

also push for deferred prosecution requiring me to take safety courses.

 

Case 1:13-cr-00435-TDS Document 267-5 Filed 11/10/20 Page 6 of 6

55
